Citation Nr: 1759470	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-18 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to March 1977.  Among other medals, he is a recipient of the Air Medal and Vietnam Service Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2012 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran did not request a hearing.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his bilateral hearing loss is related to his active duty service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria to establish entitlement to service connection for bilateral hearing loss has been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With regard to audiometric data between January 1, 1967 and December 31, 1970, the Veteran had two audiograms, one in May 1970, which was clearly identified as 'ISO,' and one in November 1970.  However, because it is unclear whether the November 1970 audiogram thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  Thus, after December 31, 1970, the Board assumes the ISO-ANSI standard was used and no conversion is needed.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10


The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that he was exposed to acoustic trauma during service.  The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

On the May 1970 entrance examination, audiological evaluation revealed that puretone thresholds, in decibels, and recorded in ISO-ANSI units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
Not recorded
5
LEFT
10
5
0
Not recorded
5

On the November 1970 examination, audiological evaluation revealed that puretone thresholds, in decibels, as converted to the ISO-ANSI units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
10
5
LEFT
15
15
0
20
10

On the February 1977 separation examination, audiological evaluation revealed that puretone thresholds, in decibels, and recorded in ISO-ANSI units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

Post-service, in October 2011, the Veteran was afforded a VA audiological examination.  The examiner reviewed his claims file.  The Veteran reported in-service noise exposure from helicopters.  He had worked on electrical motors since service.  He stated that he heard conversations better when he faced the speaker and that he often asked people to repeat what they said.  Audiogram revealed bilateral hearing loss per 38 C.F.R. § 3.385.  The examiner indicated that the Veteran had bilateral sensorineural hearing loss from 500 Hertz to 4000 Hertz.  The examiner noted that the Veteran's hearing acuity was within normal limits bilaterally with no significant threshold shift identified during his separation examination.  The examiner opined that it was not likely that the Veteran's current hearing acuity status was the result of military noise exposure.

In a July 2012 statement, the Veteran stated that he worked on a helicopter as a crew chief in Vietnam and that the noise from the helicopter caused his hearing loss.

The Board finds that the first element of service connection requiring a current diagnosis has been met for the Veteran's bilateral hearing loss.  The Veteran's bilateral audiometric findings meet the definition of impaired hearing for compensation purposes, as defined in 38 C.F.R. § 3.385.

As for the second element of service connection, the Board must first address the competency and credibility of the Veteran's lay statements.  In this regard, the Board finds that the Veteran is competent to report the symptoms and onset of hearing loss as well sources of in-service noise exposure because they involve events and observations that are directly within his ability to experience and describe, and unlike a medical diagnosis, do not require any medical expertise.  Additionally, because they are consistent with the nature of the Veteran's service as reflected by the Veteran's personnel records (his military occupational specialties include Aircraft Mechanics Repairman, Pershing Electrical Repairman, and Helicopter Repairman), the Board finds the Veteran's lay statements to be credible.

As for the element of medical nexus, as discussed above, according to Hensley v. Brown, 5 Vet. App. 155, 157 (1993), normal auditory thresholds vary from 0 to 20 decibels; higher thresholds indicate some degree of hearing loss.  Here, comparing the Veteran's enlistment audiometric results to his separation audiometric results appears to show hearing within normal limits despite his reported in-service noise exposure.  However, the Veteran has reported onset of hearing loss since service to the present, and he has presented lay evidence in support of this assertion.  The Board finds that the Veteran has provided competent and credible evidence of continuity of symptoms that have gotten progressively worse upon separation from active duty service.  Moreover, the Veteran's personnel records as described above are consistent with the type of noise exposure described by the Veteran, and there are no indications that the Veteran's post-service occupational and recreational history is positive for significant noise exposure.  Thus, there may be some unreliability in the reported service findings.

The Board finds that because the October 2011 VA examination report relied heavily on the Veteran's normal audiometric results as recorded in his February 1977 separation physical, thus, the opinion does not constitute the most probative evidence in support of or against medical nexus.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The Board reiterates that the absence of evidence of hearing loss at separation is not determinative of whether the Veteran's hearing loss disability is related to his military service and does not preclude service connection in this case.  See Hensley, 5 Vet. App. 155 at 159 (1993) (explaining that the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); 38 C.F.R. § 3.303 (d) (stating that service connection is warranted in some circumstances even if the disease at issue is first diagnosed after service); see also Walker, 708 F.3d 1331.  Moreover, sensorineural hearing loss can be associated with noise exposure, and a review of the record demonstrates no reported significant post-service noise exposure, as demonstrated by the October 2011 VA examination report.  See Hensley, 5 Vet. App. 155.

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's bilateral hearing loss disability at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his service.  As such, resolving all reasonable doubt in the Veteran's favor, entitlement to service connection for the Veteran's bilateral hearing loss is warranted here.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


